Citation Nr: 0503232	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  96-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for onychomycosis of the 
toenails and trichophytosis of the feet and hands, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from March 1946 to January 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increase in a 30 percent rating for a skin condition 
(onychomycosis of the toenails and trichophytosis of the feet 
and hands).

This claim was addressed by the Board in September 2000 and 
remanded for a VA skin examination.  The examination was 
completed in November 2000.

A rating decision issued by the RO in May 2003 continued the 
veteran's rating as 30 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

?	This claim is remanded for a new VA skin disorders 
examination.  Consideration is to be given to the skin 
disorders criteria in effect prior to and as of August 
30, 2002.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  

Unless a statute or regulation clearly provides otherwise, a 
revised statute or regulation will not apply to a pending 
case if it would produce genuinely retroactive effects, but 
the revised statute will apply in the absence of retroactive 
effects.  See VAOPGCCONCL 1-2004 citing VAOPGCPREC 7-2003, at 
17 and Landgraf v. USI Film Products, 511 U.S. 244 (1994).

The veteran's dermatology disability was evaluated under 
Diagnostic Code 7813 of VA's Schedule for Rating 
Disabilities, which pertains to diseases of the skin; in the 
veteran's case, specifically pertaining to onychomycosis and 
trichophytosis.  See 38 C.F.R. § 4.118 (2004).  By regulatory 
amendment effective August 30, 2002, changes were made to the 
schedular criteria for evaluating skin disorders.  Where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); see also VAOGCPREC 7-2003.  In deciding such case, 
the Board must determine whether the previous or revised 
version is more favorable to the veteran. However, if the 
revised version is more favorable, the retroactive reach of 
that regulation can be no earlier than the effective date of 
the change, and the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See 38 U.S.C.A. § 5110(g); see also 
VAOPGCPREC 3-2000 (2000).



In this case, the veteran was granted service-connection for 
onychomycosis of the toenails and tricophytosis of the feet 
and hands.  At the November 2000 VA examination, the examiner 
stated that the areas of the skin affected included the 
chest, forehead, scalp, two patches on the back, the inguinal 
area bilaterally, under the breasts, right greater than left, 
and the feet.  The areas of exposure were the forehead, the 
scalp, hands and feet.  However, the record does not contain 
sufficient evidence for the VA to make a decision on the 
claim because it is unclear whether the veteran's skin 
disorder of the chest, forehead, scalp, back, the inguinal 
area bilaterally, under the breasts and forehead, are related 
to, or the result of his trichophytosis.  Therefore, the RO 
should schedule the veteran for a VA examination.

Furthermore, while service connection has already been 
established for trichophytosis of the hands and feet, in a 
statement dated in October 2004, the veteran's representative 
asserted that the veteran also claims the skin disability has 
spread to other areas of the body, including the the chest, 
forehead, scalp, back, groin, stomach, and breasts.  This 
statement establishes an informal claim for additional grants 
of service connection.  The circumstances in this case raise 
the possibility of entitlement to service connection for a 
skin disability of the chest, forehead, scalp, back, the 
inguinal area bilaterally, under the breasts and forehead as 
being related to the trichophytosis.

Since a grant of service connection for a skin disability of 
the chest, forehead, scalp, back, the inguinal area 
bilaterally, under the breasts and forehead could impact the 
veteran's claim for an increased rating now on appeal, the 
two issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 
Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, 
(1998).  In this case, however, the RO has not yet considered 
the claim of service connection for a skin disability of the 
chest, forehead, scalp, back, the inguinal area bilaterally, 
under the breasts and forehead on the merits.

For this reason, the RO should take appropriate steps to 
develop and adjudicate the claim of service connection for a 
skin disability of the chest, forehead, scalp, back, the 
inguinal area bilaterally, under the breasts and forehead.  
If the claim is not resolved in the veteran's favor, the RO 
should insure that the veteran is afforded an opportunity to 
complete the procedural steps for an appeal, as outlined in 
38 U.S.C.A. § 7105.  After the RO both adjudicates the new 
claim of service connection for a skin disability, and 
completes a new examination of the veteran, the RO should re-
adjudicated the veteran's claim for an increased rating for 
the service-connected onychomycosis of the toenails and the 
trichophytosis of the hands and feet.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should develop and adjudicate the issue of 
whether service connection for a skin disability of the 
chest, forehead, scalp, back, the inguinal area 
bilaterally, under the breasts and forehead, is 
warranted.

2.  If the claim of service connection for a skin 
disability of the chest, forehead, scalp, back, the 
inguinal area bilaterally, under the breasts and 
forehead is denied, the RO should provide to the veteran 
and his representative notification of that denial and 
notification of the veteran's appellate rights.  The 
veteran and his representative are herby reminded that 
to obtain appellate consideration of this issue, or any 
other issue that is not currently in appellate status, 
an appeal as to the denial of such an issue must be 
timely perfected.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.301, 
20.302 (2004).

3.  The RO should then schedule the veteran for a VA 
skin examination to determine the nature and severity of 
the veteran's service- connected onychomycosis and 
trichophytosis.  Prior to the examination, the veteran's 
claims folder must be made available to the examiner for 
review of the case.  A notation to the effect that this 
record review took place should be included in the 
report of the examiner.  All appropriate tests and 
studies should be conducted, and all clinical findings 
should be reported in detail.

4.  Based on the review of the veteran's pertinent 
history, along with the examination findings, the 
examiner should comment on the following: 
A.  Does the veteran have exfoliation?  If so, is 
the exfoliation extensive?

		B.  Does the veteran have exudation?

		C.  Does the veteran have itching?  If so, is the 
itching constant?

D.  Specify what areas of the body are affected by 
the veteran's service-connected skin condition?

		E.  Are the effected areas on an exposed or non-
exposed surface?

		F.  Are the effected areas extensive in size?

		G.  Does the veteran have extensive lesions?

		H.  Does the veteran's skin condition cause marked 
disfigurement?

		I.  Does the veteran have crusting?

J.  Does the veteran have systemic or nervous 
manifestations of his skin condition?

		K.  Is the veteran's skin condition exceptionally 
repugnant?

L.  Is more than 40 percent of the entire body 
affected by the veteran's service-connected skin 
condition?

M.  Is more than 40 percent of the exposed areas 
affected by the veteran's service-connected skin 
condition?

N.  Has the veteran been required to have constant 
or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, 
during the past 12 month period?
The examination report must include all examination 
results, along with the rationale underlying all 
opinions expressed and conclusions reached, citing, if 
necessary, to specific evidence in the record.  The 
examiner's typewritten report should be associated with 
the other evidence on file in the veteran's claims 
folder.

5.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to an increased rating for 
onychomycosis and trichophytosis.  In the event that the 
claim is not resolved to the satisfaction of the 
appellant, the RO should issue a supplemental statement 
of the case, a copy of which should be provided the 
veteran, and his representative.  After they have been 
given an opportunity to submit additional argument, the 
case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



